Citation Nr: 1539631	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-43 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for appendectomy scars.  

2.  Entitlement to a disability evaluation in excess of 10 percent for left hand median neuropathy at the elbow with numbness into three fingers.  

3.  Entitlement to a disability evaluation in excess of 10 percent for left elbow ankylosis and fibrosis (surgical residuals).  

4.  Entitlement to a disability evaluation in excess of 10 percent for residuals of celiotomy, to include lysis of adhesions for small bowel obstruction.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a left lower extremity disability, to include as manifesting as muscle atrophy.  

7.  Entitlement to a total disability evaluation for individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1979 to April 1982, from September 1982 to October 1984, and from September 1985 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that service-connected left elbow, left hand, celiotomy residuals, and appendectomy scar residuals are more severe than what is contemplated in their currently-assigned ratings of 10 percent.  Further, he has asserted that he experienced a trauma in 1987 while in service that caused the onset of chronic neck and left lower extremity disabilities (or that these conditions were caused by any incident or event of active military service).  

With respect to the claimed higher ratings, the Veteran was last examined for these disabilities in December 2009.  This is nearly six years ago, and in filing his notice of disagreement in 2010, the Veteran expressed concern that his symptoms were not adequately reported by VA examiners, and it was implied that the conditions were worse than observed at that time.  In cases where an increase in rating is sought, it is of paramount importance that the most current understanding of the service-connected disability picture is of record.  Given that the Veteran has implied that his disabilities continue to grow in severity, and as the most recent VA examinations of record are fairly dated with respect to the assessments of the disabilities at issue, the Board is not convinced that it has the most accurate understanding of the service-connected disability pictures.  As such, the claims for increase will be remanded so that VA orthopedic, neurological, internal medicine, and dermatology examinations can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

With respect to the claims for service connection, it is noted that, in the statement of the case, the RO determined that there was no evidence of a car accident occurring in 1987 that was productive of current residual disability in the next and left lower extremity.  A search of the service treatment records reveals that, in June 1987, in a report of treatment for the Veteran's service-connected elbow, it was mentioned that such injury was received "secondary to trauma."  There is additional mention of "trauma" in a surgical report of the same year, without mention of the specific nature of such an impact injury.  Also of note, in February 1986, the Veteran was assessed with "pain in both legs," with manifestation in the bilateral knees.  There are additional notations of back pain (i.e. of pain in some area of the spine) occurring as a consequence of a lift injury.  

With respect to current diagnoses of neck and lower extremity pathology, the Veteran is service-connected for a left ankle disability; however, VA clinical records dating to 2010 also indicate the existence of myofascial pain syndrome and generalized osteoarthritis.  There are also annotations of cervical spondylosis and spinal stenosis in the cervical spine.  

Essentially, there is evidence that the Veteran experienced traumas in service, both to his spine specifically as a consequence of lifting and as a result of some unspecified impact in 1987.  There are also indications of current disabilities in the form of generalized muscular issues and cervical stenosis/spondylosis.  Given this, jurisprudential precedent requires that the Veteran be afforded an examination to address the nature and etiology of any currently present neck and lower extremity musculoskeletal disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim for entitlement to TDIU is inextricably intertwined with the resolution of the increased rating and service connection claims requiring additional development.  In consideration of this specific claim, it is asked that the VA examiners addressing the levels of service-connected disabilities also provide an opinion as to functional impact on employment of the disabilities in the narrative portion of the examination report.  

Lastly, the Board notes that the Veteran's claims were certified for review several years ago.  For unknown reasons, the claims were sent to the Board in 2011and there has been minimal development occurring since that time.  The Veteran has demonstrated that he utilizes VA healthcare services on a regular basis; however, clinical records date only from 2010.  Given the likelihood of outstanding and potentially relevant records held at VA, and given that records held in federal custody are considered to be constructively part of the record, all VA clinical records from 2010 to the present should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA clinical treatment records for the Veteran from 2010 to the present.  Should no records be found after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for comprehensive VA examinations with appropriate specialists to determine the following:

a)  What is the current level of severity of service-connected appendectomy scars, left hand neurological disability, left elbow ankylosis, and residuals of celiotomy with adhesions following a small bowel obstruction.  All necessary tests should be afforded so as to properly determine the objective level of impairment associated with these service-connected orthopedic, neurological, gastrointestinal, and dermatological conditions, and the respective examiners should, in the narrative portion of their reports, provide rationales for all conclusions reached.  It is specifically asked that each examiner note the functional impact on employability for each of the service-connected conditions, either acting alone or in concert with other disabilities of record.  

b)  Is it at least as likely as not (50 percent probability or greater) that any current cervical spine and/or muscular disability in the left lower extremity, to include cervical stenosis/spondylosis and myofascial disorder, had causal origins with any event or incident of active service, to include documented 1986 reports of lower extremity pain, a 1987 traumatic impact event, and notations of lift injury to the spine?  The examiner should provide a rationale with each conclusion noted in the narrative portion of the examination report.  

3.  Following the completion of the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




